* Headnote 1. Burglary, 9 C.J., Section 132; Larceny, 36 C.J., Section 483; On the question as to whether possession of recently stolen property is evidence of burglary, see note in 12 L.R.A. (N.S.) 199 et seq.; 4 R.C.L. 440, et seq.; 1 R.C.L. Supp. 1140; 4 R.C.L. Supp. 271, 5 R.C.L. Supp. 244.
The appellant was indicted for burglary and larceny, being charged with breaking into the house of C.C. Mitchell with felonious and burglarious intent to feloniously steal and carry away the personal property therein found, and did then and there feloniously take and carry away one hundred and twenty-five dollars, the personal property of C.C. Mitchell. Appellant was *Page 704 
found guilty as charged by the jury, and was sentenced to the penitentiary.
It appears that Mitchell kept money in his trunk in his home, where his mother lived with him, and that at the time that the burglary occurred Mitchell was absent, and his mother was living alone at his residence; that she went to church on Sunday morning, and while she was absent from home at church the house was entered and the money stolen, and the occurrence of the burglary became well known during the day. On Sunday night the appellant, Robertus Stokes, attended church, and, while a collection was being taken, went forward to the table where the money was being received, and presented a twenty dollar bill to be changed, which was done, and made a contribution. The preacher in charge of the services was standing near the table where the collection was being taken, and his attention was attracted to the twenty dollar bill, and this was the only twenty dollar bill taken during the collection that Sunday night, and this twenty dollar bill was turned over to the preacher aforesaid. Several persons testify to the fact that the appellant presented the twenty dollar bill, and that it was the only twenty dollar bill taken in during the collection. Mitchell, the owner of the money, returned home on being notified of the robbery, and called up the preacher and asked about the twenty dollar bill, and told him that a twenty dollar bill taken from his home that day was marked, and requested the preacher to meet him at a designated place and bring the bill, which the preacher did. Upon examination the twenty dollar bill was found to be marked as stated by Mitchell, and Mitchell identified the money as being money which he had marked. It is also in testimony that there were two tracks on the ground at the window where the house was entered, and that one track was made by a peculiarly run-down shoe such as was worn by the appellant. The appellant testified in his own behalf, and denied that he had the twenty dollar bill, and denied presenting a twenty dollar bill to be changed at the collection table that *Page 705 
Sunday night, and in these denials he is supported by one witness.
It is contended that the evidence is insufficient to warrant a conviction which is the only point relied on for reversal.
We are of the opinion that the evidence is sufficient to warrant the conviction, and the judgment of the court will be affirmed.
Affirmed